Title: From Alexander Hamilton to Richard Harison, 10 March 1790
From: Hamilton, Alexander
To: Harison, Richard


Sir
Treasury DepartmentMarch 10th. 1790.

Inclosed is a power of Attorney from one of two persons interested in the Certificate referred to in it which is in their joint name. They are not general partners. You will observe the nature of the description and the manner of the execution. Is it a good power?
The question often arises in the Treasury Department how far a power executed by one partner, or person interested in stock jointly with others, for transferring the joint stock is valid.
I request your opinion, after mature consideration on this point, and also whether it be essential that the power should expressly designate the stock as joint stock, or whether other words sufficiently describing particular Certificates may serve as a substitute.
I remain Sir   Your Obedt. Servant
A HamiltonSecy of the Treasy
Richard Harrison Esqr.Attorney for the district of New York.

